Title: From Thomas Jefferson to James Madison, 29 December 1801
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Dec. 29. 1801.
          
          To compleat the roll of governmental officers on the plan inclosed will give the departments some serious trouble: however it is so important to present to the eye of all the constituted authorities, as well as of their constituents, & to keep under their eye, the true extent of the machine of government, that I cannot but recommend to the heads of departments to endeavor to fill up each, their portion of the roll as compleatly as possible and as early too, that it may be presented to the legislature. health and affectionate respect.
          
            Th: Jefferson
          
          
            P.S. As the Post master general has a part to perform, will you instruct him accordingly? I inclose a spare copy of the papers which you can hand him.
          
        